Citation Nr: 0115043	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-08 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Service connection for a bilateral knee disability.  

2.  Service connection for a cyst on the veteran's back.

3.  Service connection for post-traumatic stress disorder.

4.  Service connection for chronic fatigue as due to an 
undiagnosed illness.  

5.  Service connection for stomach pain, vomiting, diarrhea, 
and weight loss, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
December 1987, and from December 1990 to September 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran service connection for a bilateral 
knee disability, a cyst on the back, and post traumatic 
stress disorder.  Service connection was also denied for 
fatigue, stomach pain, vomiting, diarrhea, and weight loss, 
all claimed as due to an undiagnosed illness resulting from 
Persian Gulf War service.  The veteran responded with a 
February 1999 notice of disagreement, and was afforded a 
March 1999 statement of the case.  He then filed a May 1999 
VA Form 9, perfecting his appeal of these issues.  

Per his request, the veteran was scheduled for a hearing 
before a traveling member of the Board in February 2001; 
however, he failed to report for such a hearing, and has not 
provided the Board with an explanation for his absence.  
Nevertheless, the veteran's representative requested, within 
the March 2001 appellant's brief, a remand of all issues on 
appeal in order to afford the veteran another Board hearing.  
Based on the lack of a good-cause explanation of the 
veteran's absence at his scheduled Board hearing, the request 
for a second Board hearing is denied pursuant to 38 C.F.R. 
§ 20.704(d) (2000) and the claim will be considered based on 
the evidence presented thus far.  



FINDINGS OF FACT

1.  Competent medical evidence has not been provided linking 
the veteran's current bilateral knee disability to an in-
service disease or injury.  

2.  The veteran does not currently have a cyst of the low 
back, or any residuals thereof.  

3.  The veteran does not have a current diagnosis of post 
traumatic stress disorder.  

4.  The veteran has not presented objective evidence of a 
chronic fatigue disability.

5.  The veteran does not have stomach pain, vomiting, 
diarrhea, and weight loss due to an undiagnosed illness.  

6.  The veteran's peptic ulcer disease was not incurred in or 
aggravated by military service, or manifested to a 
compensable degree within a year thereafter.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  Service connection for a cyst of the low back is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

3.  Service connection for post traumatic stress disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 (2000).  

4.  Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2000).  

5.  Service connection for a gastrointestinal disability, 
characterized by stomach pain, vomiting, diarrhea, and 
weight, to include peptic ulcer disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1117(a), 5107(a) (West 1991 
& Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.317 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1997 administrative decision, the RO determined 
that the veteran's service medical records are incomplete; 
nevertheless, some records are available for review.  An 
August 1991 Statement of Medical Examination and Duty Status 
identifies the veteran as having injured his knees during 
physical training in June 1991.  Bilateral knee pain was 
diagnosed, but this injury was described as temporary and not 
expected to result in a claim against the government.  On his 
August 1991 service separation examination, tenderness of the 
bilateral knees was noted, and patellofemoral pain syndrome 
of both knees was diagnosed.  Also on his service separation 
examination, the veteran reported a history of 
gastrointestinal complaints, including vomiting and diarrhea, 
during his service in the Persian Gulf region.  His 
complaints had resolved at the time of discharge.  

Private hospital records dated September 1993 reveal that the 
veteran underwent surgery that same month for drainage of an 
abscess on his lower back.  At the time, he reported first 
noticing the abscess two months ago.  He also denied any 
nausea, vomiting, abdominal pain, diarrhea, and constipation.  
Physical examination revealed his abdomen to be soft, non-
tender, and non-distended.  Bowel sounds were present in all 
four quadrants.  The drainage of his abscess of the low back 
was performed without complication, and no residuals were 
reported.  

The veteran was afforded surgical repair of his right 
infrapatellar tendon of the right knee at Chowan Hospital in 
November 1993.  A patella tendon rupture was diagnosed and 
repaired; this injury was noted to have arisen that same 
month, when the veteran fell during a game of basketball.  

The veteran was afforded surgical repair of his left patellar 
tendon in March 1995 following rupture of the tendon 
resulting from a fall that same month.  Surgery was performed 
at Chowan Hospital.  At the time of admission, the veteran's 
reported medical history included a prior diagnosis of peptic 
ulcer disease.  His tendon repair was performed without 
complication, and he was released for postoperative recovery 
and physical therapy.  

In May 1995, the veteran submitted a claim for service 
connection for a bilateral knee disability, a cyst of the low 
back, stomach pains, diarrhea, vomiting, weight loss, and 
chronic fatigue.  He asserted that he was treated during 
service for a left knee disability at the 85th evacuation 
hospital in Saudi Arabia.  In 1995, he underwent surgical 
repair of the left knee at Chowan Hospital, a private 
facility.  He stated that he was also treated for a right 
knee disability in 1991, during service, at the 85th 
Evacuation Hospital in Saudi Arabia.  He underwent a right 
knee operation in 1994 at Chowan Hospital, and a history of 
cyst removal from his low back in 1993 at Pitt Memorial 
Hospital.  Finally, a history of peptic ulcer disease was 
reported by the veteran.  

The RO responded with a June 1995 letter to the veteran 
stating that it would seek copies of the private treatment 
records mentioned by his claim.  In addition, he was invited 
to submit additional evidence of his claimed disabilities in 
order to support his claim.  

The RO sent a June 1995 letter to Chowan Hospital requesting 
copies of the veteran's private medical treatment records.  
These records were received in July 1995.  

A VA Persian Gulf medical examination was afforded the 
veteran in August 1995.  He reported a history of stomach 
pain following service, including such symptoms as heartburn, 
vomiting, and reflux.  According to his account, he underwent 
a upper gastrointestinal study in 1995, at which time an 
ulcer was discovered.  He was noted to be taking Zantac for 
gastrointestinal complaints.  His weight was described as 
stable, and he has slowed down his activities due to his 
bilateral knee surgery.  He reported some trouble staying 
asleep.  He was described by the examiner as "well 
nourished, well-appearing," and he was alert and fully 
oriented.  Physical evaluation of his abdomen revealed it to 
be soft and non-tender, with positive bowel sounds and 
negative hepatosplenomegaly.  

In May 1996, the veteran was afforded a letter from the RO 
requesting both medical and non-medical evidence 
substantiating his claim for disability benefits based on 
Persian Gulf service.  

The veteran filed a claim in July 1996 for service connection 
for post traumatic stress disorder.  

A co-worker of the veteran's submitted a July 1996 statement 
describing the veteran's March 1995 injury to his left knee.  
The co-worker stated that the veteran had complained of 
bilateral knee problems prior to the March 1995 incident.  

The veteran was afforded a psychiatric evaluation by Carolina 
Psychological Associates in August 1996.  Psychological 
testing revealed a preoccupation with somatic functioning; 
otherwise, the results were insufficient to support a 
diagnosis of post traumatic stress disorder.  The examiner 
thus declined to provide a diagnosis of post traumatic stress 
disorder, or any other psychiatric disability.  

The veteran was scheduled for additional medical examinations 
at the local VA medical center in September 1996; however, he 
failed to report for examination and has yet to offer an 
explanation for his absence.  

In a September 1998 rating decision, the veteran was denied 
service connection for a bilateral knee disability, a cyst of 
the low back, and post traumatic stress disorder.  Service 
connection was also denied for fatigue, stomach pain, 
vomiting, diarrhea, and weight loss, all claimed as due to an 
undiagnosed illness resulting from Persian Gulf War service.  
The veteran responded with a February 1999 notice of 
disagreement, initiating this appeal.  

Within his May 1999 VA Form 9, the veteran identified 
additional private medical records available at Martin 
General Hospital, a private medical facility.  That same 
month, the RO sent the veteran a letter requesting his 
authorization to obtain the cited relevant medical evidence 
at Martin General Hospital.  In the alternative, the RO asked 
the veteran to obtain copies of his treatment records at this 
facility and submitted this evidence to the RO.  To date, the 
veteran has neither provided authorization for the VA to 
obtain these records, or submitted them on his own behalf.  

Analysis

The veteran seeks service connection for several 
disabilities.  As an initial matter, the Board is cognizant 
of the recent changes in the law brought about by the passage 
of the Veterans Claims Assistance Act.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other modifications, the VA's duty to assist 
and duty to notify the veteran of the evidence necessary to 
complete his claim have been expanded.  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, while the RO did not have the benefit of 
the explicit provisions of the VCAA, the VA's duties have 
nevertheless been fulfilled, and no prejudice would result to 
the veteran by adjudication of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The veteran has been advised on 
numerous occasions of the need to submit, or at least alert 
the VA to the existence of, all evidence related to his 
claimed disabilities.  He was sent letters by the RO in June 
1995 and May 1996 seeking any medical evidence, including 
private medical records, relevant to his claim.  The veteran 
has already alerted the RO to the presence of both private 
and VA medical records, and these have been obtained.  Thus, 
all available private medical evidence has been obtained, and 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The rating 
decision, statement of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with the VCAA's 
notification requirements, and the VA's duty to notify has 
been fulfilled.  

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to develop and substantiate the 
claim, including, if necessary, affording him a VA medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the present case, the RO 
has attempted to obtain records from all treatment sources 
named by the veteran, as well as his service medical records, 
which appear to be incomplete.  The veteran has referenced 
some unobtained evidence, i.e., treatment records from Martin 
General Hospital,  that might aid his claim, but the VA is 
unable to obtain this evidence, as the veteran has failed to 
return the private medical record release authorization forms 
sent to him in May 1999.  He has also failed to obtain these 
relevant treatment records himself and submit them to the VA.  
Thus, there is nothing further for the RO to do; the duty to 
assist is not a one-way street, and in the absence of the 
claimant's cooperation, the VA has no further obligation with 
regard to the cited evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The RO has otherwise requested all 
relevant treatment records, both private and VA, identified 
by the veteran, and the veteran has been informed in various 
letters what records the RO was requesting.  

Regarding the VA's obligation to provide medical development 
in certain circumstances, the veteran has been scheduled for 
VA examinations on several occasions.  However, the veteran 
failed to report for several scheduled VA medical 
examinations in September 1996, and neither he nor his 
representative have offered any reason for his absence.  
Evidence which may have arisen from those examinations is 
thus not available for review.  In the absence of the 
veteran's cooperation, the VA has no additional obligation to 
the veteran at present.  In such cases, a veteran's service 
connection claims will be decided based on the existing 
record before the Board.  38 C.F.R. § 3.655(b) (2000).  

Overall, the RO has fully developed this appeal, having 
notified the veteran of all evidence need to substantiate and 
complete the claim, and having requested and obtained all 
such evidence made known to it.  Likewise, the veteran has 
been scheduled for various VA medical examinations, and the 
reports thereof have been obtained for the record.  In the 
circumstances of this case, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.

I. Service connection - Bilateral knee disability

The veteran seeks service connection for a bilateral knee 
disability.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be granted for certain 
statutorily-enumerated disabilities, such as arthritis and 
osteomalacia, which manifest to a compensable degree within 
one year of the date of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§  3.307, 
3.309 (2000).  

According to the available service medical records, the 
veteran reported bilateral knee pain during service, and was 
diagnosed with patellofemoral syndrome bilaterally at the 
time of his August 1991 service separation examination.  
However, when he was afforded surgical repair of his right 
infrapatellar tendon in November 1993, his tendon rupture was 
blamed on a sports injury earlier that month.  No mention was 
made of an in-service right knee disability or the prior 
diagnosis of patellofemoral syndrome.  

Likewise, when the veteran was afforded surgical repair of 
his left patellar tendon in March 1995, this tendon rupture 
was ascribed to a fall which had reportedly occurred earlier 
that month.  Again, no mention was made of a in-service 
injury to the left knee or a prior diagnosis of 
patellofemoral syndrome.  The record clearly suggests the 
veteran had intercurrent post-service injuries to both knees 
which resulted in his current bilateral disability of the 
knees.  No medical evidence has been provided linking the 
veteran's bilateral knee disabilities to any in-service 
disease or injury.  

The veteran has provided his own contentions, and those of a 
co-worker, suggesting that his current bilateral knee 
disabilities are due to or result from injuries sustained in 
service; however, the veteran and his co-worker are 
laypersons and, as such, are not qualified to offer opinions 
on medical causation, diagnosis, or etiology which are 
binding on the Board.  See Pearlman v. West, 11 Vet. 
App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)].  

In conclusion, the clear preponderance of the evidence is 
against the veteran's claim for service connection for a 
bilateral knee disability, and service connection must 
therefore be denied for this claim.  


II. Service connection - Cyst of the low back

The veteran seeks service connection for a cyst of the low 
back.  Service connection will be awarded for any current 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

According to private medical records, the veteran had an 
abscess surgically removed from his back in September 1993.  
At the time, he reported first noticing the abscess two 
months prior.  His service medical records make no mention of 
a cyst of the low back or any other type of skin disability 
of the low back.  Likewise, the private medical records state 
the abscess was drained without complications, and no 
residuals thereof currently exist.  Therefore, even assuming 
the veteran's abscess did first arise in service, contrary to 
what he stated in September 1993, he has no current 
disability for which service connection may be afforded.  
Within his May 1995 claim, the veteran admits that his 
claimed cyst was "cut off" in 1993, and he does not mention 
this specific disability at all with his substantive appeal.  

In conclusion, the veteran does not currently have a cyst of 
the low back, residuals thereof, or any similar disability 
for which service connection may be afforded.  In the absence 
of competent evidence that the veteran actually suffers from 
the disability for which service connection is sought, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

III. Service connection - Post traumatic stress disorder

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection will be awarded for any 
current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000). 

Service connection for post traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the disability, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f) (2000); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997).

As an initial matter, a regulation pertinent to post 
traumatic stress disorder claims, 38 C.F.R. § 3.304(f), was 
modified in June 1999 to reflect the U. S. Court of Appeals 
for Veterans Claims' (Court) holding in Cohen v. Brown [10 
Vet. App. 128 (1997)].  64 Fed. Reg. 32,807-08 (1999); Cohen, 
supra.  Where a regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version of the regulation 
more favorable to the appellant will apply unless Congress or 
the Secretary provided otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

If the veteran's claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Where no evidence of combat is presented, "a 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'".  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [quoting Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996)].  In the present 
case, the veteran has not been awarded the Purple Heart 
Medal, Combat Infantryman's Badge, or other generally-
accepted indicator of combat, and he has not himself stated 
that he participated in direct combat with the enemy.  Thus, 
"credible supporting evidence" is required to verify the 
veteran's stressor.  Id.  Further, it must be noted that 
under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) IV, the sufficiency of a stressor is a 
medical determination and not within the purview of a VA 
adjudicator.  Cohen, 10 Vet. App. at 139-140.  

In the present case, the veteran has reported fearing for his 
life whenever incoming missile attacks were announced.  He 
stated that on numerous occasions, he could see enemy 
missiles in the skies, and on one occasion, a missile struck 
a building approximately one mile from his location.  
Assuming arguendo the truth of these assertions, service 
connection is nevertheless not warranted for post traumatic 
stress disorder.  This is because the record contains no 
evidence of a current diagnosis of post traumatic stress 
disorder, or any other psychiatric disability.  While the 
veteran was afforded psychiatric examination in August 1996, 
the examiner declined to diagnosis a psychiatric disability.  
The veteran has not otherwise submitted any medical evidence 
of a current psychiatric disability, to include post 
traumatic stress disorder.  While the veteran has himself 
alleged that he has a current diagnosis of post traumatic 
stress disorder, his lay opinion on matters of medical 
diagnosis, etiology, or causation does not constitute 
competent medical evidence.  See Pearlman, supra.  In the 
absence of competent evidence that the veteran actually 
suffers from the disability for which service connection is 
sought, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

IV. Service connection - Disabilities resulting from an 
undiagnosed illness.

The veteran seeks service connection for chronic fatigue and 
a gastrointestinal disability characterized by stomach pain, 
vomiting, diarrhea, and weight loss.  Both of these 
disabilities are claimed as resulting from an undiagnosed 
illness following military service in the Persian Gulf 
region.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added 
38 C.F.R. § 3.317.  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulation states:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (2000).

As an initial matter, the veteran's DD Form 214 reflects that 
he received the Southwest Asia Service Medal, and that he was 
ordered to active duty from reserve status in support of 
Operation Desert Storm/Shield.  Based on this evidence and 
for purposes of analysis under 38 U.S.C.A. § 1117 (West 1991 
& Supp. 2000) and 38 C.F.R. § 3.317 (2000), the Board finds 
that the veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

A. Chronic fatigue

The veteran claims service connection for chronic fatigue, as 
due to an undiagnosed illness.  For the reasons to be 
discussed below, the preponderance of the evidence is against 
the veteran's claim, and it must be denied.  

Based on the Board's review of the evidence of record, the 
veteran's claim for service connection for chronic fatigue 
lacks objective evidence of a chronic disability 
characterized by fatigue.  The available service medical 
records, including his August 1991 service separation 
examination, make no mention of chronic fatigue or decreased 
energy levels being reported.  Prior to the May 1995 filing 
of his service connection claim, the post-service medical 
record contains no evidence of a fatigue disorder; in fact, 
when the veteran injured his right knee in 1993, he was 
playing basketball, according to the private treatment 
records.  Likewise, when he was afforded a VA Persian Gulf 
Illness examination in 1995, he was described as well-
nourished, alert, and fully oriented; no complaints of 
chronic fatigue were noted.  While he did report a slowdown 
in his activity level, this decline was attributed to his 
bilateral knee surgery, not a decline in his energy level.  
The remainder of the record is likewise negative for any 
objective evidence of a chronic fatigue disorder.  

Considering the veteran's claim outside of 38 C.F.R. § 3.317, 
the evidence continues to be insufficient to support an award 
of service connection.  VA regulations define a diagnosis of 
chronic fatigue syndrome as below:

Sec. 4.88a  Chronic fatigue syndrome.

    (a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires:
    (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and
    (2) the exclusion, by history, 
physical examination, and laboratory 
tests, of all other clinical conditions 
that may produce similar symptoms; and
    (3) six or more of the following:
    (i) acute onset of the condition,
    (ii) low grade fever,
    (iii) nonexudative pharyngitis,
    (iv) palpable or tender cervical or 
axillary lymph nodes,
    (v) generalized muscle aches or 
weakness,
    (vi) fatigue lasting 24 hours or 
longer after exercise,
    (vii) headaches (of a type, severity, 
or pattern that is different from 
headaches in the pre-morbid state),
    (viii) migratory joint pains,
    (ix) neuropsychologic symptoms,
    (x) sleep disturbance.

38 C.F.R. Part 4, § Sec. 4.88a (2000).  Nowhere in the record 
has the veteran been diagnosed with chronic fatigue syndrome 
or any similar disability.  Thus, without competent medical 
evidence any fatigue-related disability, service connection 
on a direct basis is also not warranted.  See Brammer, supra.  

In conclusion, the veteran has not presented objective 
evidence of fatigue, as due to an undiagnosed illness.  
Because the preponderance of the evidence is against the 
veteran's claim for service connection for chronic fatigue as 
due to an undiagnosed illness, his claim must be denied.  

B. Gastrointestinal disability

The veteran seeks service connection for stomach pain, 
vomiting, diarrhea, and weight loss, as due to an undiagnosed 
illness.  Also, certain statutorily enumerated disorders, 
such as ulcers, may be presumed to have been incurred in 
service if they manifest to a compensable degree within one 
year after separation from service.  38 U.S.C.A. §§ 1112, 
1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

According to his service medical records, he complained of 
gastrointestinal problems, including vomiting and diarrhea, 
during his military service in 1991, but by the time of his 
August 1991 service separation examination, these complaints 
had resolved, and no chronic disability was diagnosed.  He 
subsequently denied any gastrointestinal complaints in 1993 
when he was admitted to a private hospital for right knee 
surgery.  The first mention of a post-service 
gastrointestinal disability dates to March 1995, when the 
veteran reported a prior upper gastrointestinal study which 
revealed a peptic ulcer.  

The veteran has yet to provide a copy of his private 1995 
upper gastrointestinal study which purportedly demonstrates a 
peptic ulcer; nevertheless, assuming the truth of his 
statement, if he indeed was diagnosed with a peptic ulcer in 
1995, then his gastrointestinal complaints can be attributed 
to a known clinical diagnosis, disqualifying him from 
compensation under 38 C.F.R. § 3.317 (2000).  Additional 
medical development was scheduled by the VA, but the veteran 
failed to report for examination, as has been noted above.  

The veteran's peptic ulcer disease also cannot be afforded 
service connection, as no evidence has been presented that 
his disability was either incurred in or aggravated by active 
military service, or manifested to a compensable degree 
within a year thereafter.  Admittedly, the veteran reported 
some gastrointestinal complaints during service, but these 
complaints were resolved by the time of his August 1991 
separation from service.  Likewise, he had no 
gastrointestinal complaints in 1993, when he had right knee 
surgery.  By the veteran's own account, peptic ulcer disease 
was not diagnosed until 1995, and no medical evidence has 
been offered that his disease arose prior to 1995.  The 
veteran has himself stated that he first incurred a chronic 
gastrointestinal disability during service, but as a 
layperson, his medical opinion statements are not binding on 
the Board.  See Pearlman, supra.  

In conclusion, the veteran has not presented evidence of 
stomach pain, vomiting, diarrhea, and weight loss which 
cannot be attributed to a known clinical diagnosis.  
Additionally, the veteran has not established that his 
current disability of peptic ulcer disease was either 
incurred in or aggravated by active military service, or 
manifested to a compensable degree within a year thereafter.  
Therefore, service connection for a gastrointestinal 
disability characterized by stomach pain, vomiting, diarrhea, 
and weight, to include peptic ulcer disease, must be denied.  



ORDER

1.  Entitlement to service connection for a bilateral knee 
disability is denied.  

2.  Entitlement to service connection for a cyst of the low 
back is denied.  

3.  Entitlement to service connection for post traumatic 
stress disorder is denied.  

4.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness is 
denied.  

5.  Entitlement to service connection for a gastrointestinal 
disability characterized by stomach pain, vomiting, diarrhea, 
and weight, to include peptic ulcer disease, is denied.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



